Title: To Benjamin Franklin from ———, 14 December 1781
From: ——
To: Franklin, Benjamin


Monsieur,
Nantes, Ce 14 Décembre 1781./.
Permettez que j’aie l’honneur de vous offrir deux petites pièces qui ont paru depuis peu dans cette ville, à l’occasion des fêtes que nous avons Célébrées avec tous les bons français, et les Anglo-Américains vos braves Compatriotes. Si ces deux pièces ont l’avantage de mériter votre suffrage, accordez-leur, je vous en supplie, Monsieur, la grace d’être présentées par vos mains à Madame La Marquise de Lafaÿette. Sans doute qu’une Muse plus éloquente méritoit de traiter d’aussi grands sujets; du moins la Muse Nantaise peut-elle espérer quelqu’indulgence pour le Zèle qui l’a animée dans cette difficile entreprise. Le siècle d’or a été imprimé sans le Concours de l’Auteur; l’Edition assez fautive n’a point été vendüe, mais a été distribüée per domos aux Amis de M.M. les Consuls de cette ville lors de la fête que le Commerce a faite pour la Naissance de Monseigneur le Dauphin; et l’Auteur n’a pû s’en procurer un seul imprimé; Si vous jugez, Monsieur, Vous ou Made. de La faÿette, que la publicité en puisse être agréable à Paris, il vous en laisse l’entière disposition; il ne se réserve que l’incognito qu’il a scrupuleusement gardé ici; des raisons personnelles l’y astreignent; il vous supplie seulement, Monsieur, d’excuser la liberté qu’il a prise, par les motifs de la haute Estime et du profond Respect qu’il a pour vos éminentes qualités.
 
Notation: Anonyme
